                         UNITED STATES DISTRICT COURT
                                              for the
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division




WENGUI GUG,

                              Plaintiff,                 CaseNo. 1:18-CV-01064-TSE-IDD

                    against

BAOSHENG GUG,

                              Defendant.



                                PLAINTIFF^S EXHIBIT LIST


               Pursuant to the Court's Grder filed August 7, 2019, Dkt. 68, Plaintiff provides the

following list of exhibits he presently intends to use at trial. Plaintiff reserves the right to

introduce any exhibits identified on Defendant's exhibit list and any document filed with the

Court in this action, to introduce each exhibit in any or all phases of trial, and to amend this

exhibit list to add exhibit(s) that may become necessary based upon Court rulings or evidentiaiy

issues at trial and for impeachment, rebuttal or other purposes.


 Plaintiff                                       Description
  Exhibit
 Number
      1      Tweet by @milpitas95035 dated April 21, 2018,6:52 p.m. •              |l«=|     Ort\(^
             Tweet by @milpitas95035 dated April 26, 2018,2:04 p.m. »y/"          [ W ♦ Qru
                                                                                 n|
             Tweet by @milpitas95035 dated April 27, 2018,6:43 p.m. ^^           n \[^ ^             0

             Tweet by @milpitas95035 dated April 28, 2018, 6:47 p.m. ^ ^ ft. |(t           [/J- Cn ■*6
             Tweet by @milpitas95035 dated May 4, 2018,1:16 a.m.
             Tweet by @milpitas95035 dated May 21,2018, 9:29 a.m.
             Tweet by @milpitas95035 dated May 25, 2018, 6:11 a.m.


1030968
